DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 and 8-20 are allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tiscareno et al. (US 2011/0116643 A1) in view of Usher et al. (US 2020/0275223 A1).

Claim 1, Tiscareno teaches a method performed by an in-ear headphone (Tiscareno,  abstract), the method comprising: obtaining an audio signal from an audio source device paired with the in-ear headphone (Tiscareno, Fig.1, electronic device 10 and earbud 24; Fig.2 and ¶0008, audio test signal from electronic device 10 control circuitry drives earbud speakers); driving, using the audio signal, a speaker of the in-ear headphone to output a sound into an ear canal of a user (Tiscareno, Fig.8 and ¶0054-¶0055) (¶0038, earbud insert into ear canal), wherein a first ear tip is coupled to the in-ear headphone and is inserted into the ear canal of the user (Tiscareno, ¶0025-¶0026, earbud with soft plastic fins help seat earbud in ear. Earbud forms a seal); obtaining a microphone signal that is responsive to the sound (Tiscareno, Fig.8 and ¶0056-¶0057, microphone 72 may make corresponding sound measurements. Indicator of seal quality); determining a first parameter associated with the microphone signal (Tiscareno, ¶0047, parameter associated with measured earbud seal. Low seal quality (below threshold)); and notifying the user (Tiscareno, ¶0058, low seal quality, warning message displayed for user).
Tiscareno teaches the claimed invention.
Tiscareno does not teach to replace the first ear tip with a second ear tip.
Usher teaches to replace the first ear tip with a second ear tip from an earbud seal test (Usher, ¶0102) (Usher, claim 1, if the eartip seal is below a threshold level, indicating that a new eartip is needed). The motivation to combine Usher with Tiscareno is for ensuring an earbud seal is within normal operating specifications (Usher, ¶0102).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to implement in where to replace the first ear tip with a second ear tip as taught by Usher in Tiscareno for ensuring an earbud seal is within normal operating specifications.

Claim 4, the combination of Tiscareno and Usher teaches wherein the at least one frequency band is a low-frequency band that is less than 1000 Hz (Tiscareno, ¶0046).
Claim 5, the combination of Tiscareno and Usher teaches wherein the parameter is further based on a difference between the frequency response and the target frequency response for a high-frequency band that is equal to or greater than 1000 Hz (Tiscareno, ¶0061).

Response to Arguments
6.	Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive. As for claim 1, applicant’s amended claim limitations of “or 2) continue to use the first ear tip based on a comparison between the first parameter and a second parameter that was determined when the second ear tip was coupled to the in-ear headphone and inserted into the ear canal of the user” does not require prior art rejection since the cited claim limitations is considered as a contingent limitations. See MPEP 2111.04 (II).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



January 8, 2022
/SIMON KING/Primary Examiner, Art Unit 2653